Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141956                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141956
                                                                    COA: 292280
                                                                    St. Clair CC: 08-002522-FH
  ALAN GEORGE THOMPSON,
           Defendant-Appellant.

  _________________________________________/

         By order of March 30, 2011, the application for leave to appeal the September 28,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Watkins (Docket No. 142031) and People v Pullen (Docket No. 142751). On
  order of the Court, the cases having been decided on June 8, 2012, 491 Mich 450 (2012),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 7, 2012                    _________________________________________
           p1031                                                               Clerk